NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 04 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JOSAIA SARO, AKA Joe Tagiciverata,               No. 10-73598

              Petitioner,                        Agency No. A077-305-082

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Submission Deferred August 8, 2013
                          Submitted November 1, 2015**
                               Pasadena, California

Before: SILVERMAN and WARDLAW, Circuit Judges, and GEORGE, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
      Josaia Saro, a native and citizen of Fiji, petitions for review of the Board of

Immigration Appeals’ denial of his 2009 motion to reopen a 2002 in absentia

removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny in part

and dismiss in part the petition for review.

      Saro argues that the Board abused its discretion by holding that he received

proper notice of his rescheduled hearing. However, the immigration court satisfied

both the statute and due process by mailing the notice of changed hearing to the

exact address provided by Saro in his written motion to change venue. 8 U.S.C. §

1229a(b)(5)(A); Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009).

      Nor did the BIA abuse its discretion by holding that Saro’s motion to reopen

to seek adjustment of status was untimely because it was filed seven years after the

final removal order. 8 U.S.C. § 1229a(c)(7)(C), formerly codified at 8 U.S.C. §

1229a(c)(6)(C) (2002); 8 C.F.R. § 1003.23(b)(1); Matter of Monges-Garcia, 25 I.

& N. Dec. 247, 250-51 (BIA 2010).

      We lack jurisdiction to consider, and therefore dismiss, Saro’s ineffective

assistance of counsel claim because it was not raised to the Board. Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN

PART.


                                           2